 Feb/15/2019 6·46:34 PM                                 CDAS 12124970978                                           1/2
                        Case 1:17-cv-06784-VM Document 65 Filed 02/20/19 Page 1 of 2

                               COWAN,                  41   MADISON AVENUE
          ,l
.-\ 1-·- ·l;--,   (".                                                                      ELSANOR M. LACKMAN
                                                                                           21297474741lXT. l958
                                                       NEW YOltK, NY 10010
\_ / ... / -v _:·              DEBAETS,
                                                       ,. 212 974 1m                       1:1.ACK!vlAN@CDAS.COM
                               ABRAHAMS&               ,. 2\l 974 8'174

                               SHEPPARD   LI.I'        www.cida1,C10ill




                  FEBRUARY    15, 2019

                  VIA FEDEX & :FAX {w/o encls.} {(2l2} 805-63§2}
                  Hon. Victor Marrero, U.S.D.J.
                  United States District Court for the Southern District of New York
                  500 Pearl Street, Courtroom l lB
                  New York, New York 10007

                  Re:     Mango v. BuzzFeed, Inc., Case No. 1:l 7 Civ. 6784 NM) (KNF)

                  Dear Judge Marrero:

                  This firm represents defendant BuzzFeed, Inc. ("BuzzFeedn) in the above-captioned action. We
                  write pursuar1t to Section II.A of Your Honor's Individual Rules and Practices in Civil Cases and
                  the parties' Stipulated Protective Order (0kt. No. 29), to request a pre-motion conference, as the
                  Court prefers, on BuzzFeed's motion to file under seal the highly confidential infonnation and
                  materials identified below, which are highly relevant to BuzzFeed's opposition to plaintiff
                  Gregory Mango's (''Mango'') application for attorneys' fees and costs (0kt. No. 60) (the °Fee
                  Application").

                  In particular, BuzzFeed seeks the Court's permission to file under seal: (i) an unredacted copy of
                  BuzzFeed's memorandum of law in opposition to Mango's Fee Application (the "Opposition
                  Brief'') (at Section 11.B); and (ii) Exhibit B to the accompanying Declaration of Eleanor M.
                  Lackman dated February 15, 2019 ("Exhibit B"), which contains excerpts from Mango's
                  deposition transcript that Mango's counsel designated as "highly confidential."

                  Both the Opposition Brief and Exhibit B contain specific references to the percentage of recovery
                  and/or amount due under Mango's contingency fee agreement with counsel in connection with
                  this action. This information is integral to BuzzFeed's position that Mango's request for
                  attorney's fees should be substantially reduced so as to avoid an unjustified windfall to his
                  counsel. Indeed, the actual billing arrangement is a "significant factor" in determining what fee is
                  "reasonable," and "in no event should the fees awarded amount to a windfall for the prevailing
                  party." Crescent Publ'g Grp., Inc. v. Playboy Enters., Inc., 246 F.3d 142, 151 (2d Cir. 2001). In
                  addition, Exhibit B includes testimony related to settlement discussions, including specific
                  1·eferences to the dollar amounts of settlement offers made over the course of this litigation. This
                  information illustrates Mango's positions regarding settlement; as BuzzFeed explains in its
                  motion, his positions thereto resulted in unnecessary and expensive litigation.
Feb/15/2019 6:46:34 PM                         COAS 12124970978                                      2/2
              Case 1:17-cv-06784-VM Document 65 Filed 02/20/19 Page 2 of 2

                                                     PAGE   2
                          COWAN,

                          DEBAETS,

                          ABRAHAMS&
                          SHEPPARD m



        Mango's counsel designated the relevant excerpts from Mango's deposition transcript as "highly
        confidential." The Protective Order provides that counsel for any party wishing to publicly file or
        otherwise disclose any material so designated, "including as part of a brief," "must move to file
        such Confidential Discovery Material, or brief, with the Court under seal." Dkt. 29 1 12.
        Moreover, the public disclosure of the testimony related to settlement discussions and offer
        amounts may hamper future settlement negotiations in cases involving both parties and/or their
        counsel. See Matsushita Elecs. Corp. v. Loral Corp., No. 92 Civ. 5461 (SAS), 1995 WL 527640,
        at •3 (S.D.N.Y. Sept. 7, 1995) ("Settlement discussions are typically undertaken with the
        understanding that they will remain confidential .... ").

         Accordingly, BuzzFeed respectfully requests that the Colllt grant it perm1ss1on to file an
         unredacted copy of the Opposition Brief under seal and to file Exhibit B under seal in its entirety.

        BuzzFeed submits concurrently herewith unredacted copies of the Opposition Brief and Exhibit B
        to the Declaration, with the proposed redactions to the Opposition Brief highlighted. A redacted
        version of the Opposition Brief has been publicly filed.

         We thank the Court for its consideration.

        Respectfully submitted,




        Blee.nor M. Lackman

        Encls.

        cc:      All Counsel of Record (via email)




                   SO ORDERED.

                    ~-Ji:o~lj1'
                   DATE
